UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MICHELE B. WILLIAMS,
Plaintiff-Appellant,

v.

JEEP SALES & SERVICE COMPANY,
d/b/a Haynes Motor Company;
WAYNE SATTERWHITE, individually
                                                               No. 97-2751
and in his capacity as General Sales
Manager, Haynes Motor Company,
Defendants-Appellees,

and

PERRY DREWRY; RON WEST,
Defendants.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert E. Payne, District Judge.
(CA-97-403-3)

Submitted: August 18, 1998

Decided: September 10, 1998

Before WILKINS and LUTTIG, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Sa'ad El-Amin, EL-AMIN & CRAWFORD, Richmond, Virginia, for
Appellant. Jack W. Burtch, Jr., Richard K. Bennett, MCSWEENEY,
BURTCH & CRUMP, Richmond, Virginia, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Michele B. Williams appeals the district court's dismissal of her
employment discrimination action against appellees Jeep Sales and
Service Company, an authorized Jeep dealer in Richmond, Virginia,
doing business as Haynes Motor Company ("Jeep") and Wayne Sat-
terwhite, Jeep's general sales manager. Williams brought this suit
pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e-5 (1994), and the district court granted Appellees' oral
motion to dismiss on the ground that Williams failed to file a timely
charge of discrimination with the Equal Employment Opportunity
Commission.

In this appeal, Williams does not challenge the substantive basis
for the district court's dismissal. Rather, she alleges that the court
erred (1) in granting Appellees' motion to dismiss without a written
motion to dismiss being filed; and (2) in granting Appellees' motion
to dismiss after holding a hearing and considering evidence regarding
the motion. We disagree with both arguments and affirm the court's
dismissal.

Williams' contention that the district court erred in dismissing the
case based on an oral rather than a written motion to dismiss is with-
out merit. A motion to dismiss for lack of subject matter jurisdiction
pursuant to Fed. R. Civ. P. 12(b)(1) is subject to the general require-

                    2
ments for motions set out in Fed. R. Civ. P. 7(b)(1). Rule 7(b)(1)
states in relevant part that:

          An application to the court for an order shall be by motion
          which, unless made during a hearing or trial, shall be made
          in writing. . . .1

Thus, if a motion to dismiss is made during a hearing or trial--i.e. on
the record--no written motion is required.

Here, Appellees attempted to raise the question of subject matter
jurisdiction in a motion to file a motion for summary judgment out
of time. The district court did not allow the filing of the motion for
summary judgment, and Appellees subsequently raised the question
of jurisdiction again during a pretrial conference in the district court.
Thereafter, the court scheduled a hearing on the motion and afforded
Williams the opportunity to file a written response. At the hearing,
Appellees were asked to repeat their motion for the record and to state
the grounds upon which that motion was made.2 The court then heard
evidence as to whether subject matter jurisdiction existed.3

We are satisfied that this procedure conformed with Fed. R. Civ.
P. 7(b)(1). Appellees made their initial motion during a pretrial con-
ference, and the substance of the motion was repeated at the hearing
on the matter. In addition, that the district court was prompted to con-
duct the hearing by what occurred during a pretrial conference does
not mean that its decision to dismiss was error. Rather, the question
of subject matter jurisdiction had already been raised in Appellee
Wayne Satterwhite's answer.4 In any event, courts are free to raise the
question of subject matter jurisdiction sua sponte at any time.5
_________________________________________________________________
1 FED. R. CIV . P. 7(b)(1) (emphasis added).

2 See J.A. at 40.
3 Id. at 41-107.

4 Id. at 29.
5 See United States v. White, 139 F.3d 998, 999-1000 (4th Cir. 1998),
petition for cert. filed, 66 U.S.L.W. #6D6D 6D6D# (U.S. July 6, 1998) (No. 98-
5146).

                     3
Therefore, we find no error in the court's dismissal of this case in
the absence of a written motion to dismiss. Accordingly, we decline
to disturb the order on this ground.

Similarly, we find no error in the district court's dismissal of this
case after holding a hearing and considering evidence regarding
Appellees' oral motion to dismiss. Williams contends that a district
court cannot consider evidence beyond the pleadings in ruling on a
12(b)(1) motion. She suggests that the court should have considered
the appellees' motion not as a motion to dismiss but as a motion for
summary judgment. Under Williams' characterization, the court
would assume appellant's facts to be true, and would decide the case
on the pleadings, without an evidentiary hearing.

The court properly decided the question of subject matter jurisdic-
tion under Rule 12(b)(1). Appellees challenged the court's subject
matter jurisdiction by contending that appellant's jurisdictional alle-
gations were not true; the December 10 hearing examined whether or
not Williams filed a timely charge with the EEOC. Where jurisdic-
tional facts are disputed, our interpretation of 12(b)(1) has been that
a court "may . . . go beyond the allegations of the complaint and in
an evidentiary hearing determine if there are facts to support the juris-
dictional allegations." Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir.
1982).

We find both of Williams' arguments without merit. Accordingly,
we grant Appellees' motion for summary affirmance and affirm the
district court's dismissal. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                     4